Citation Nr: 0909876	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of right 
hand frostbite.  

2.  Entitlement to service connection for residuals of left 
hand frostbite.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a right lower 
extremity disorder.  

5.  Entitlement to service connection for residuals of 
pneumonia.  

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for a chest disorder.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The issues of entitlement to service connection for residuals 
of right hand frostbite and service connection for residuals 
of left hand frostbite are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A right shoulder disability is not shown.  

2.  The competent evidence does not establish a chronic right 
lower extremity disability related to service.  

3.  The competent evidence does not establish chronic 
residual disability due to any in-service pneumonia.  

4.  A chronic back disability is not shown.

5.  A chronic chest disability is not shown.  


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A chronic disability of the right lower extremity was not 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Chronic residual disability of pneumonia was not incurred 
or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  A chronic back disability was not incurred or aggravated 
in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2008).

5.  A chronic disability of the chest was not incurred or 
aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2006 and December 2006 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F. 3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The Board notes that in February 2007, the AOJ made a formal 
finding of unavailability with respect to the Veteran's 
service treatment records.  Under these circumstances, VA has 
heightened notice requirements in addition to those generally 
provided by the VCAA.  In that regard, the AOJ sent a 
November 2006 letter to the Veteran informing him that his 
service records were unavailable and that any further 
attempts to retrieve them would be futile.  The AOJ requested 
that the Veteran assist in reconstructing his service data by 
submitting additional information regarding treatment during 
service and alternative types of evidence, including witness 
statements, to support his claims.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
treatment records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support the claim).  The 
Board is therefore satisfied that VA fulfilled its additional 
notification duties.  See 38 C.F.R. § 3.159(e) (2008).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review for additional VCAA notice letters.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted, in a case in which a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claims in a case in which service 
treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).  A 
review of the claims folder reveals that VA has fulfilled its 
heightened duty to assist the Veteran in this case.  The AOJ 
has made requests for service records, the Veteran completed 
an NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and the Board is thus satisfied 
that appropriate attempts were made to reconstruct the 
Veteran's service treatment records, and that any further 
attempts to retrieve these clinical records would be futile.  
The Board notes that service personnel records and Morning 
Reports have been associated with the claims file.  

The Board finds that the relevant records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The Board 
notes that the Veteran was afforded a VA respiratory 
examination in June 2007.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board further finds that a VA examination is not 
necessary for a determination in regard to the claims 
pertaining to the right shoulder, right lower extremity, back 
or chest, as the standards in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  

The Board notes that while the Veteran asserted that he 
sustained injuries to the right shoulder, right lower 
extremity, back, and chest at the same time he sustained 
fractures to his right hand, residuals of which are service 
connected, the competent evidence does not establish that the 
Veteran has chronic disability of the right shoulder, right 
lower extremity, chest, or back.  In light of these findings, 
the relevant prongs of McLendon have not been met in regard 
to claims pertaining to service connection for a disorder of 
the right shoulder right lower extremity, chest and back.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court 
in regard to those issues.

In addition, the Veteran was sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in December 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §1131 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, and regardless of any applicable presumptive 
provisions, the Board finds that service connection is not 
warranted for the claims on appeal and addressed herein.  The 
competent evidence does not establish current disability of 
the right shoulder, right lower extremity, back, or chest, 
and the competent evidence establishes no residual disability 
of any in-service pneumonia.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, the Board 
finds that service connection is not warranted for the claims 
of entitlement to service connection for a right shoulder 
disorder, a right lower extremity disorder, a back disorder, 
and a chest disorder.  

The Board notes that a determination in this case requires 
competent evidence.  The Veteran is competent to report his 
symptoms, to include that he injured his right shoulder, 
right lower extremity, back, and chest in a motor vehicle 
accident during service, and that he had pneumonia during 
service.  Whether such results in chronic disability, 
however, requires competent medical evidence in this case, 
and the Veteran is not shown to have medical expertise.  As a 
layman, the Veteran's opinion alone is not sufficient upon 
which to base a determination as to diagnosis of a disability 
and/or a relationship between service and any current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Essentially, and as reflected in a December 2006 VA Form 21-
4138, the Veteran asserts that he has a disorder of the right 
shoulder, right lower extremity, chest and back, as a result 
of injuries sustained in the same accident in which he 
sustained fractures to his right hand, residuals of which are 
service connected.  In that regard, while the July 2007 VA 
examination report attributed residuals of right finger 
fractures to a motor vehicle accident during service when his 
hand became caught between the gun and the gun mount 
resulting in the right finger fractures, such does not 
establish any current disability of right shoulder, right 
lower extremity, back, or chest.  

In this case, the Board finds that service connection is not 
warranted, as the competent evidence does not establish 
current disability of the right shoulder, right lower 
extremity, chest or back.  Rather, a July 2001 VA treatment 
record notes a negative pulmonary history, and on 
examination, the lungs were clear to auscultation and 
percussion.  In addition, cranial nerves were intact and 
reflexes were equal, bilaterally, and normal, and complaints 
of soreness in the shoulders were noted in association with 
associated angioplasty, not service.  A July 2003 record 
reflects that the Veteran denied chest pain and shortness of 
breath, and on examination, the lungs were clear, and in July 
2004, no musculoskeletal abnormalities were noted 

A January 2007 record notes no complaints of shortness of 
breath, no chest pain or palpitation, and no muscle aches or 
pains, and on examination, the thorax/chest was normal.  
Significantly, on VA examination June 2007, no respiratory 
abnormalities were noted and pulmonary findings included 
symmetrical respirations, and no rhonchi, rales or wheezes.  
The diagnosis was history of pneumonia, resolved with 
treatment in 1955.  The report notes that the Veteran denied 
orthopnea, and chronic 


sputum production, as well as asthma or wheezing.  The 
examiner added that while the Veteran complained of shortness 
of breath with fast walking greater than 1/2 mile, the Veteran 
exercised regularly and avoided no activity secondary to 
shortness of breath, and noted that his exercise ability was 
clinically normal.  The examiner specifically stated that the 
complaints of shortness of breath were not caused by, or the 
result of, an episode of pneumonia during service.  

In this case, the competent evidence does not establish 
current disability in regard to the right shoulder, right 
lower extremity, back, or chest, and the competent evidence 
establishes that the Veteran does not have chronic residual 
disability in association with any in-service pneumonia.  
Absent current disability service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a right lower extremity disorder is 
denied.  

Service connection for residuals of pneumonia is denied.  

Service connection for a back disorder is denied.  

Service connection for a chest disorder is denied.  




REMAND

Initially, the Board notes that the Veteran's service 
treatment records are unavailable, presumed to have been 
destroyed in a fire at the NPRC in the 1970s.  A  December 
2006 VA Form 21-4138 reflects the Veteran's reported history 
of frostbite to both hands during service in Germany.  In 
addition, on VA examination in 2007, the examiner identified 
decreased light touch sensation globally throughout the 
Veteran's fingertips secondary to a frostbite injury.  The 
Board notes that the July 2007 statement of the case is 
absent reference to the July 2007 VA examination report.  In 
light of the facts in this case, the Board finds that an 
opinion in regard to whether the residuals of frostbite 
injury are related to service is necessary in order to make a 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the July 
2007 VA hand examination, if available; 
otherwise, another VA examiner.  The AOJ 
should request that the examiner provide 
and opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
residuals of frostbite injury to the right 
hand and to the left hand were incurred 
during the Veteran's service in Germany.  
A complete rationale should accompany all 
opinions provided.  

2.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable period of time in 
which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


